MEMORANDUM **
Carlos Andres-Rodriguez appeals the sentence imposed following his guilty plea to unlawful reentry of a deported alien in violation of 8 U.S.C. § 1326. Andres-Rodriguez concedes that Ninth Circuit precedent forecloses his argument that imposition of a sentence longer than 8 U.S.C. § 1326(a)’s two-year statutory maximum based on a prior conviction neither alleged in the indictment nor admitted during the plea canvass violates due process under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). United States v. Arellano-Rivera, 244 F.3d 1119, 1126-27 (9th Cir.2001); United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000). Andres-Rodriguez states that he presents the issue merely to preserve it should ensuing Supreme Court precedent alter the legal landscape.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.